[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The defendant, International Professional Association of Dive Instructors, Inc. (PADI), has moved to strike the fourth count of CT Page 9778 the third revised complaint dated October 8, 1996 because it fails to allege facts which show that PADI owned a duty of care to the plaintiff's decedent.
The fourth count alleges that PADI was negligent. However, the count fails to allege or identify the duty owed by PADI to the plaintiff. There are no facts alleged showing any relationship between the plaintiff's decedent, Judith Sanders (Sanders) and PADI. Absent an allegation of a duty owed by PADI to Sanders, there can be no liability for any negligence of PADI.
Accordingly, the fourth count is legally insufficient and is hereby stricken.
D. Michael Hurley Judge Trial Referee